                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


 KAISER GYPSUM COMPANY, INC.,

                  and
                                                   Case No. 3:18-cv-00507-GCM
 HANSON PERMANENTE CEMENT, INC.                    Senior Judge Graham Mullen

                  Appellants,

 v.

 OREGON DEPARTMENT OF
 ENVIRONMENTAL QUALITY

                  Appellee.


      ORDER GRANTING APPELLANTS’ MOTION TO VOLUNTARILY DISMISS
                              APPEAL

          THIS MATTER is before the Court on Appellants’ Motion to Voluntarily Dismiss Appeal

(Docket No. 23) (the “Motion”). As previously reported to the Court, Appellants and Appellee,

the Oregon Department of Environmental Quality, reached a settlement agreement, which was

approved the United States Bankruptcy Court for the Western District of North Carolina by order

dated May 7, 2019.

          IT IS THEREFORE ORDERED that the Motion is GRANTED. This matter is

DISMISSED, with prejudice, each side to bear its own costs and fees, and the Clerk is respectfully

directed to CLOSE THIS CASE.

          IT IS SO ORDERED.
                                           Signed: May 13, 2019




{00325457 v 1 }
